UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
PABLO BRUM et al.,                                                      :
                                                                        :
                                    Plaintiffs,                         :   18-CV-5399 (JMF) (KNF)
                                                                        :
                  -v-                                                   :     ORDER ADOPTING
                                                                        :       REPORT AND
PARAGON DESIGN CORP.,                                                   :    RECOMMENDATION
                                                                        :
                                    Defendant.                          :
                                                                        :
----------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        Plaintiffs’ motion for enforcement of a settlement agreement was referred to Magistrate

Judge Fox for a Report and Recommendation. See Docket No. 43. In a Report and

Recommendation, entered on May 16, 2019, Magistrate Judge Fox recommended that motion be

granted. See Docket No. 54.

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). A district court “must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see also United

States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). To accept those portions of the report to

which no timely objection has been made, however, a district court need only satisfy itself that

there is no clear error on the face of the record. See, e.g., Wilds v. United Parcel Serv., 262 F.

Supp. 2d 163, 169 (S.D.N.Y. 2003). This clearly erroneous standard also applies when a party

makes only conclusory or general objections, or simply reiterates his original arguments. See,

e.g., Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008).
       In the present case, the Report and Recommendation advised the parties that they had

fourteen days from the Report and Recommendation to file any objections, and warned that

failure to timely file such objections would result in waiver of any right to object. See Docket

No. 54, at 10. In addition, the Report and Recommendation expressly called Defendant’s

attention to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1).

Nevertheless, no objections have been filed and no request for an extension of time to object has

been made. Accordingly, Defendant has waived the right to object to the Report and

Recommendation or to obtain appellate review. See Frank v. Johnson, 968 F.2d 298, 300 (2d

Cir. 1992); see also Caidor v. Onondaga County, 517 F.3d 601 (2d Cir. 2008).

       Despite the waiver, the Court has reviewed the motion and the Report and

Recommendation, unguided by objections, and finds the Report and Recommendation to be well

reasoned and grounded in fact and law. With respect to attorney’s fees, the Court agrees with

Magistrate Judge Fox’s recommendation that fees be awarded, and further finds — upon review

of the parties’ submissions to this Court following the Report and Recommendation — that the

fees sought by Plaintiffs ($12,600) are fair and reasonable, see Docket Nos. 57-59, and were

incurred in the course of moving to enforce the settlement agreement. The Court declines to

impose sanctions on Defendant and its counsel, as Plaintiffs request. See Docket No. 48.

       Accordingly, the Report and Recommendation is ADOPTED in its entirety, and

Defendant is ORDERED to pay Plaintiffs $12,600 in fees within thirty days of the date of this

Order. The Clerk of Court is directed to terminate Docket No. 40 and to close the case.

       SO ORDERED.

Dated: July 17, 2019                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge



                                                 2
